DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 does not end with a period, MPEP 608.01(m).  The examiner suggests that further limitations are intended to be included in Claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 8-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Patent Application No. 2015/0226511, in view of 2014 PSE CenterLockTM 2 Limb Pockets, youtube.com/watch?v=oSugk2HwSbk (hereinafter PSE).  As to Claim 1, Chang teaches a limb pocket body (6) for an archery bow (100), paragraph 0019.  The limb pocket body may comprise a channel recessed into a lower surface of the body, see Figure 2.  The channel may be configured to receive a limb end of a limb such that the limb received therein extends Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.  As to Claims 2 and 9, Chang teaches that the channel may be a first channel at a right side As to Claims 3, 10, and 18, PSE teaches a slot through a side of the limb pocket body defining an outside wall of the channel, the slot being configured to receive the cylindrical fastener therethrough, PSE video clip.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chang, as modified, with a slot through a side defining an outside wall of the channel, the slot being configured to receive the cylindrical fastener, as taught by PSE, to provide Chang with a cylindrical fastener supporting the limb and seated on two sides of the channel, to yield the predictable result of increasing stability of the support of the limb.  With particular regard to Claims 10 and 18, the examiner notes the presence of a riser screw discussed in the treatment of Claim 1.  As to Claims 4, 11, and 19, PSE is applied as in Claim 3, with the same obviousness rationale being found applicable.  Further, given that the cylindrical fastener passes through the slot, it is inherent that the size of the slot generally corresponds to the barrel of the cylindrical fastener and that both the lateral hole and the slot support the cylindrical fastener in the function of supporting both sides of the limb.  PSE teaches that the slot and lateral hole may be forward of a central axis of a limb screw hole, PSE video clip.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chang, as modified, with a slot sized to generally correspond to the barrel of the cylindrical fastener and to As to Claim 8, Chang, as modified, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, the examiner notes the recognition of the presence of the cylindrical fastener in the treatment of Claim 1.  As to Claim 15, Chang teaches a limb (2), paragraph 0019.  As to Claim 16, Chang, as modified, is applied as in Claims 8 and 1.  Further, Chang teaches a riser (1) configured to receive a riser screw (4), paragraph 0021.  Chang teaches a bow string and a cam system configured to receive the bow string and configured to secure to the limb opposite the limb pocket body and the limb may be configured to connect between the limb pocket body and the cam system, see Figures 2 and 7.  As to Claim 17, Chang, as modified, is applied as in Claim 2, with the same obviousness rationale being found applicable.  Further, Chang teaches that a second limb may be received into a second channel, see Figure 3, and PSE teaches that a second limb may be secured by a second cylindrical fastener received in a second lateral hole, PSE video clip.  It would have been obvious to one of ordinary skill in the art to provide Chang, as modified, with a second limb secured by a second cylindrical fastener in a second lateral hole, as .  
Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of PSE as applied to claim 1 above, and further in view of Nevels et al., U.S. Patent No. 9,581,406.  Chang, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 5 and 12, Chang, as modified, is silent as to a narrower upper surface of the channel in the limb pocket body.  Nevels teaches a limb pocket body having channel inner walls defined by tabs (160, 162), which engage limbs, see Abstract.  The tabs are tapered, Col. 6, ln. 1-3.  It follows that the channel is narrower near an upper surface of the limb pocket body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chang, as modified, with a channel configured to be narrower near an upper surface, as taught by Nevels, to provide Chang, as modified, with a channel configured to more securely grip the limb, to yield the predictable result of reducing vibration and noise.   As to Claims 6 and 13, Nevels is applied as in Claim 5.  Chang, as modified, includes tapered tabs forming inner walls of the channel, as discussed above and the inner wall of the channel may be generally vertical when the limb pocket is in upright position, see Figure 6.  It follows that a tapered inner wall on one side of the channel would cause the inner and outer walls to be closer near the upper portion of the channel, in upright position.  As to Claims 7 and 14, Nevels teaches that the upper surface of a limb pocket body may extend further rearward between first and second channels than at the right and left sides, see Figure 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chang, as modified, with a limb .  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of PSE as applied to claims 1, 8, and 16 above, and further in view of Ell, U.S. Patent Application No. 2016/0102937.  Chang, as modified, substantially shows the claimed limitations, as discussed above.  Further, Chang teaches that an archery bow may comprise a second limb (3) opposite the first limb such that the limb pocket assembly may be a first limb pocket assembly and that a second limb pocket assembly (limb mounting system) may be configured to secure to the riser at a second end of the riser opposite the first end, and the second limb pocket assembly may be inverted with respect to the first, when the bow is upright, paragraph 0019 and see Figure 1.  The second limb (3) may be configured to connect between the second limb pocket assembly and the cam system, see Figure 1.  Chang, as modified, is silent as to a bow sight.  Ell teaches that a bow sight may be provided on a similar bow and may be configured to attach to a riser, paragraph 0034.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chang, as modified with a bow sight, as taught by Ell, to provide Chang, as modified, with an additional accessory, to yield the predictable result of improving accuracy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-16 of U.S. Patent No. 10,928,156. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent discloses the limitations of Claims 1-3.  Claims 1 and 2 of the patent disclose the limitations of Claim 4.  Claims 3-5 of the patent disclose the limitations of Claims 5-7 respectively. Claim 6 of the patent discloses the limitations of Claims 8 and 9.  Claims 6 and 14 of the patent disclose the limitations of Claim 10.  Claims 6 and 8 of the patent disclose the limitations of Claim 11.  Claims 9-12 of the patent disclose the limitations of Claims 12-15 respectively.  Claim 13 of the patent discloses the limitations of Claims 16 and 17.  Claims 13 and 14 of the patent disclose the limitations of Claim 18.  Claims 13 and 15 of the patent disclose the limitations of Claim 19.  Claim 16 of the patent discloses the limitations of Claim 20.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        17 February 2022